Citation Nr: 1017513	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  07-14 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1968 to October 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2006 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

The Veteran also requested a Travel Board hearing in 
connection with the current claim.  The hearing was scheduled 
and subsequently held in February 2010.  The Veteran 
testified before the undersigned Veterans Law Judge (VLJ) at 
that time and the hearing transcript is of record.  The 
record was left open for a period of 60 days following the 
hearing to afford the Veteran an opportunity to obtain a 
medical nexus statement in support of his claim.  The Veteran 
obtained this statement and it is associated with the claims 
file.


FINDINGS OF FACT

1.  The Veteran was exposed to significant amounts of noise 
during his active military service.

2.  Resolving all doubt in the Veteran's favor, the Veteran's 
bilateral hearing loss is related to his active military 
service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
bilateral hearing loss are met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran in this case contends that his currently 
diagnosed bilateral hearing loss is related to service.  In 
particular, the Veteran indicated that he was exposed to 
frequent generator noise without the benefit of hearing 
protection given his military occupational specialty of 
electronics instructor.  See July 2006 notice of disagreement 
(NOD); see also, DD Form 214.  

I.  Establishing Service Connection
 
Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002).  Establishing service connection generally 
requires (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a) 
(2009). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. 3.303(d).  
Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  The presumptive 
provisions of the statute and Department of Veterans Affairs 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.  38 C.F.R. § 3.303(d).  
According to 38 C.F.R. § 3.309(a) (2009), service connection 
for certain disabilities, including organic diseases of the 
nervous system, may be granted on a presumptive basis if 
manifested to a compensable degree within one year after 
separation from service.

The absence of documented hearing loss while in service is 
not fatal to a claim for service connection.  Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  When the Veteran does 
not meet the regulatory requirements for a disability at 
separation, he can still establish service connection by 
submitting evidence that a current disability is causally 
related to service.  Hensley v. Brown, 5 Vet. App. 155, 159-
160 (1993).  

Under 38 C.F.R. § 3.385 (2009), for the purposes of applying 
the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. 

II.  Factual Background and Analysis

The Veteran had evidence of decreased auditory acuity during 
service, but service treatment records (STRs) associated with 
the claims file were negative for a bilateral hearing loss 
disability as contemplated by 38 C.F.R. § 3.385.

The Veteran presented to a VA medical facility in May 2002, 
in pertinent part, with subjective complaints of hearing loss 
since active duty.  The impression was high frequency hearing 
loss.  A notation on the examination report indicated that 
the Veteran was at one time prescribed hearing aids in the 
past.  However, the Veteran's use of the hearing aids was 
unsuccessful.

The Veteran was afforded a VA Compensation and Pension (C&P) 
audiological examination in connection with the current claim 
in February 2007.  According to the Veteran, he worked in the 
military as an instructor, training soldiers about generator 
maintenance.  The Veteran denied wearing hearing protection 
in service and stated that he first noticed hearing 
difficulty after discharge from service.  It was also noted 
that the Veteran had "possible" post-service occupational 
noise exposure given his work in the construction industry.  
The Veteran also reported some recreational noise exposure in 
that he worked on cars and rode a motorcycle.  

The audiological examination yielded the following puretone 
thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
85
85
LEFT
15
15
30
85
95

Speech recognition scores using the Maryland CNC word lists 
were 92 percent in the right ear and 92 percent in the left 
ear.  The examiner diagnosed the Veteran as having high 
frequency sensorineural hearing loss in each ear with 
constant "ringing" tinnitus.  

According to the examiner, the Veteran had documented hearing 
loss prior to entering service, which did not decrease due to 
his military service.  The examiner further stated that the 
Veteran's current hearing loss was exacerbated by his 
"career and lack of noise protection."  Consequently, the 
examiner concluded that the Veteran's currently diagnosed 
bilateral hearing loss was "not likely from military 
service."  

The Veteran also testified in connection with the current 
claim in February 2010.  Specifically, the Veteran attributed 
his currently diagnosed bilateral hearing loss to service, 
and in particular, to his frequent exposure to generator 
noise.  He also stated that his hearing loss disability got 
progressively worse since discharge from service.  

Also associated with the claims file is a private audiology 
report dated March 2010.  The Veteran reported a past history 
of in-service noise exposure without the use of hearing 
protection.  Audiological testing, according to the examiner, 
revealed evidence of borderline sloping to severe 
sensorineural hearing loss bilaterally.  The examiner also 
opined: 

[I]t appears more than likely that this 
SNHL [sensorineural hearing loss] is or 
has been contributed to this patient's 
history of military noise exposure.  
Noise induced hearing loss is something 
that occurs over time and given this 
patients [sic] history of noise exposure 
while serving in the Army more than 
likely has contributed significantly to 
this hearing loss.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the Veteran.
    
Here, the competent evidence of record enables a finding that 
the Veteran's currently diagnosed bilateral hearing loss was 
incurred in active service because the medical evidence is in 
relative equipoise. 

Preliminarily, the Board acknowledges that there is a 
question as to whether the Veteran's bilateral hearing loss 
disability preexisted service.  As noted above, however, 
there was no diagnosis of bilateral hearing loss at the time 
of entrance into service, nor was there evidence of a 
bilateral hearing loss disability as defined by 38 C.F.R. § 
3.385.  Furthermore, veterans are presumed to have entered 
service in sound condition as to their health.  See 38 
U.S.C.A. § 1111 (West 2002); Bagby v. Derwinski, 1 Vet. App. 
225, 227 (1991).  

In this case, the February 2007 VA C&P examiner indicated 
that the Veteran's bilateral hearing loss preexisted service.  
However, the Board finds this statement to be entitled to 
limited probative weight, particularly where, as here, the 
examiner failed to provide a complete rationale for this 
statement.  Accordingly, there is no clear and unmistakable 
evidence of record to rebut the presumption of soundness at 
the time of entry to active duty.  VAOPGCPREC 3-2003; see 
also, Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The Board acknowledges that there are two competing medical 
opinions in this instance offering different conclusions as 
to whether the Veteran's currently diagnosed bilateral 
hearing loss is related to service.  Specifically, the 
February 2007 VA C&P audiologist stated that the Veteran's 
bilateral hearing loss was "not likely" related to service.  
On the other hand, the March 2010 private audiology note 
linked the Veteran's bilateral hearing loss to service.  

The Board notes that 38 U.S.C.A. § 1154(a) (West 2002) 
provides that considerations shall be given to the places, 
types, and circumstances of the Veteran's service as shown by 
his service record, the official history of each organization 
in which he served, his medical records, and all pertinent 
medical and lay evidence.  In this regard, it is noted that 
the Veteran worked as an electronics and/or generator 
instructor in service.  The Board further concludes that the 
lay evidence and hearing testimony presented by the Veteran 
concerning his lack of use of hearing protection in service 
is credible and ultimately competent, regardless of the lack 
of contemporaneous medical evidence.  Moreover, the Board 
finds that the Veteran's statements are consistent with the 
circumstances of his service, and that this evidence supports 
a finding that the Veteran experienced significant noise 
exposure in service.  

The Board is aware that the Veteran self-reported a history 
of post-service occupational and recreational noise 
exposure.  However, the Board cannot reasonably 
disassociate the nature or severity of the Veteran's in-
service hearing loss from other complaints of hearing loss 
during other post-service experiences.  Consequently, the 
Board is required to resolve all reasonable doubt in favor 
of the Veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
Accordingly, service connection for bilateral hearing loss 
is granted. 

In reaching this conclusion, the Board has applied the 
benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518 (1996).  

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.


ORDER

Service connection for bilateral hearing loss is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.


____________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


